UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2011 Item 1. Schedule of Investments. Brandywine Fund, Inc. Schedule of Investments December 31, 2011 (Unaudited) Shares or Principal Amount Value Common Stocks - 98.4% (a) CONSUMER DISCRETIONARY Apparel Retail - 4.7% ANN Inc.* $ DSW Inc. Express Inc.* The Finish Line Inc. Genesco Inc.* Jos. A. Bank Clothiers Inc.* Limited Brands Inc. Apparel, Accessories & Luxury Goods - 3.8% Coach Inc. VF Corp. Automobile Manufacturers - 2.2% Ford Motor Co.* Thor Industries Inc. Broadcasting - 0.4% Discovery Communications Inc.* Footwear - 3.5% Deckers Outdoor Corp.* Steven Madden Ltd.* Home Furnishing Retail - 1.8% Select Comfort Corp.* Williams-Sonoma Inc. Leisure Facilities - 0.4% Life Time Fitness Inc.* Leisure Products - 2.3% Polaris Industries Inc. Specialized Consumer Services - 1.0% Coinstar Inc.* Specialty Stores - 7.9% Dick’s Sporting Goods Inc.* GNC Holdings Inc.* Hibbett Sports Inc.* Sally Beauty Holdings Inc.* Tractor Supply Co. Total Consumer Discretionary CONSUMER STAPLES Household Products - 2.2% Church & Dwight Co. Inc. Total Consumer Staples ENERGY Oil & Gas Drilling - 2.2% Patterson-UTI Energy Inc. Oil & Gas Equipment & Services - 5.2% Key Energy Services Inc.* Oil States International Inc.* Superior Energy Services Inc.* Weatherford International Ltd.* Oil & Gas Exploration & Production - 4.0% Anadarko Petroleum Corp. Energy XXI Ltd.* Laredo Petroleum Holdings Inc.* Stone Energy Corp.* Whiting Petroleum Corp.* Total Energy HEALTH CARE Biotechnology - 2.6% Celgene Corp.* Gilead Sciences Inc.* Health Care Distributors - 1.7% Cardinal Health Inc. Health Care Equipment - 0.2% Zoll Medical Corp.* Health Care Technology - 1.5% SXC Health Solutions Corp.* Life Sciences Tools & Services - 2.9% Agilent Technologies Inc.* Bruker Corp.* Pharmaceuticals - 3.0% Impax Laboratories Inc.* Mylan Inc.* Total Health Care INDUSTRIALS Aerospace & Defense - 1.9% Precision Castparts Corp. Construction & Farm Machinery & Heavy Trucks - 3.7% Joy Global Inc. Trinity Industries Inc. Wabtec Corp. Environmental & Facilities Services - 0.7% Tetra Tech Inc.* Human Resource & Employment Services - 2.7% Robert Half International Inc. Industrial Machinery - 2.6% Chart Industries Inc.* Lincoln Electric Holdings Inc. Marine - 2.1% Kirby Corp.* Railroads - 2.7% Kansas City Southern* Norfolk Southern Corp. Trading Companies & Distributors - 0.0% GATX Corp. Trucking - 1.3% Avis Budget Group Inc.* Hertz Global Holdings Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 3.7% Cadence Design Systems Inc.* Nuance Communications Inc.* Parametric Technology Corp.* Communications Equipment - 6.7% Cisco Systems Inc. Qualcomm Inc. Riverbed Technology Inc.* Computer Hardware - 5.5% Apple Inc.* Diebold Inc. Computer Storage & Peripherals - 0.3% Seagate Technology PLC Data Processing & Outsourced Services - 4.2% Jack Henry & Associates Inc. VeriFone Systems Inc.* Home Entertainment Software - 1.4% Electronic Arts Inc.* Internet Software & Services - 2.9% eBay Inc.* Total Information Technology MATERIALS Precious Metals & Minerals - 1.1% Stillwater Mining Co.* Steel - 1.4% Carpenter Technology Corp. Total Materials Total common stocks (cost $1,127,083,790) Short-Term Investments - 8.2% (a) Commercial Paper - 8.2% $ Prudential Funding LLC, due 01/03/12, discount of 0.09% Societe Generale N.A., due 01/03/12, discount of 0.24% Total commercial paper (cost $98,699,282) Variable Rate Demand Note - 0.0% American Family Financial Services, 0.10% Total variable rate demand note (cost $354,473) Total short-term investments (cost $99,053,755) Total investments - 106.6% (cost $1,226,137,545) Liabilities, less other assets - (6.6%)(a) ) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULD OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Short-Term Variable Rate Demand Note Total Level 2 Level 3 - — Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2011. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/ChiefFinancial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act"))(17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act(17CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financialreporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Fund, Inc. By (Signature and Title) /s/ William F. D'Alonzo William F. D’Alonzo, President Date February 14, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ William F. D'Alonzo William F. D’Alonzo, President Date February 14, 2012 By (Signature and Title) /s/ J. Gordon Kaiser J. Gordon Kaiser, Treasurer Date February 14, 2012
